Exhibit 10.7

EMPLOYEE FORM

AFFINION GROUP HOLDINGS, INC.

2007 STOCK AWARD PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), dated as of November
    , 2007 (the “Date of Grant”), is made by and between Affinion Group
Holdings, Inc., a Delaware corporation (the “Company”), and                     
(the “Participant”).

RECITALS:

WHEREAS, the Company has adopted the Affinion Group Holdings, Inc. 2007 Stock
Award Plan (the “Plan”), pursuant to which options may be granted to purchase
shares of the Company’s Common Stock; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant a Nonqualified Stock Option to
purchase the number of shares of the Company’s Common Stock provided for herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

  1. Grant of Option.

The Company hereby grants to the Participant on the Date of Grant an option (the
“Option”) to purchase                      shares of Common Stock (such shares
of Common Stock, the “Option Shares”), on the terms and conditions set forth in
this Agreement and as otherwise provided in the Plan. The Option is not intended
to qualify as an incentive stock option within the meaning of Section 422 of the
Code.

 

  2. Incorporation by Reference, Etc.

The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.

 

1



--------------------------------------------------------------------------------

  3. Terms and Conditions.

(a) Option Price. The price at which the Participant shall be entitled to
purchase the Option Shares upon the exercise of all or any portion of the Option
shall be $             per Option Share.

(b) Expiration Date. Subject to Section 3(d) hereof, the Option shall expire at
the end of the period commencing on the Date of Grant and ending at 11:59 p.m.
Eastern Standard Time on the day preceding the tenth anniversary of the Date of
Grant (the “Option Period”).

(c) Exercisability of the Option.

(i) Subject to the Participant’s continued service to the Company or an
Affiliate and except as may otherwise be provided herein, the Option shall
become vested and exercisable as to 25% of the Option Shares on each of the
first four anniversaries of the Date of Grant.

(ii) The Option may be exercised only by written notice in accordance with the
option exercise form approved by the Company, which notice shall either be
delivered in person, by mail or by electronic means in accordance with
Section 6(a) hereof and shall be accompanied by payment therefor. The purchase
price of the Option Shares shall be paid by the Participant to the Company
(A) (1) in cash (by check or wire transfer) and/or in shares of Common Stock
valued at Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by actual delivery of such
shares to the Company); provided, that such shares of Common Stock are Mature
Shares or (2) if a public market for the Company’s Common Stock exists, by means
of a broker-assisted “cashless exercise” program; or (B) by such other method as
the Committee may permit in its sole discretion, including without limitation:
(1) in other property having a fair market value on the date of exercise equal
to the aggregate Exercise Price for such Option Shares or (B) by a “net
exercise” method. Notwithstanding the foregoing, in no event shall a Participant
be permitted to exercise an Option in a manner that the Committee determines
would violate the Sarbanes-Oxley Act of 2002, as amended, or any other
applicable law or the applicable rules and regulations of the Securities and
Exchange Commission or the applicable rules and regulations of any securities
exchange or inter dealer quotation system on which the securities of the Company
or any Affiliates are listed or traded.

(d) Effect of Termination of Service on the Option.

(i) Death/Disability. If the Participant’s service is terminated with the
Company and its Affiliates due to the Participant’s death or by the Company or
any Affiliate due to disability (as determined by the Committee), the unvested
portion of the Option shall expire on the date of termination of service and the
vested portion of the Option shall remain exercisable by the Participant through
the earlier of (A) the expiration of the Option Period or (B) the first
anniversary of the date of termination of service on account of death or
disability (as determined by the Committee).

 

2



--------------------------------------------------------------------------------

(ii) Termination Other than on Account of Death, Disability or for Cause. If the
Participant’s service with the Company and its Affiliates is terminated by the
Company or any Affiliate other than on account of death, disability (as
determined by the Committee), or for Cause, the unvested portion of the Option
shall expire on the date of termination of service and the vested portion of the
Participant’s Option shall remain exercisable by the Participant through the
earlier of (A) the expiration of the Option Period or (B) the ninetieth day
following the Participant’s termination of service.

(iii) Termination For Cause. If the Participant’s service is terminated by the
Company or any Affiliate for Cause, both the unvested and the vested portions of
the Option shall terminate on the date of such termination.

(e) Compliance with Legal Requirements. The granting and exercising of the
Option, and any other obligations of the Company under this Agreement shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any regulatory or governmental agency as may be required. The
Committee, in its sole discretion, may postpone the issuance or delivery of
Option Shares as the Committee may consider appropriate and may require the
Participant to make such representations, execute any agreements, and furnish
such information as it may consider appropriate in connection with the issuance
or delivery of Option Shares in compliance with applicable laws, rules and
regulations or otherwise. Any Option Shares acquired by the Participant may bear
a restrictive legend summarizing any restrictions on transferability applicable
thereto, including those imposed by federal and state securities laws.

(f) Transferability. The Option shall not be transferable by the Participant
other than by will or the laws of descent and distribution or as otherwise
permitted by the Committee.

(g) Rights as Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock subject to this Option unless,
until and to the extent that (i) this Option shall have been exercised pursuant
to its terms, (ii) the Company shall have issued and delivered to the
Participant the Option Shares, and (iii) the Participant’s name shall have been
entered as a stockholder of record with respect to such Option Shares on the
books of the Company.

(h) Taxes. Unless the Committee permits or requires such withholding obligation
to be satisfied by another method described in Section 15(c) of the Plan, the
Participant shall be required to pay the Company, and the Company (or any
Affiliate) shall have the right to withhold from any Option Shares to be
delivered to the Participant, the amount of any federal, state or local
withholding taxes required to be withheld, if any, upon the exercise of such
Option.

 

  4. Miscellaneous.

(a) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery or by such electronic means as may be approved by
the Company:

 

3



--------------------------------------------------------------------------------

if to the Company:

Affinion Group Holdings, Inc.

100 Connecticut Avenue

Norwalk, CT 06850

Facsimile: (203) 956-1206

Attention: General Counsel

if to the Participant, at the Participant’s last known address on file with the
Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) No Rights to Continue Service. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.

(d) Bound by Plan; Management Investor Rights Agreement. By signing this
Agreement, the Participant acknowledges that he has received a copy of the Plan
and has had an opportunity to review the Plan and agrees to be bound by all the
terms and provisions of the Plan. The Participant acknowledges that to the
extent the Participant is not a party to the Management Investor Rights
Agreement at the time the Participant exercises any portion of the Option, such
exercise shall be treated for all purposes as effecting the Participant’s
simultaneous execution of the Management Investor Rights Agreement and the
Participant shall be bound thereby.

(e) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(f) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understandings of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.

 

4



--------------------------------------------------------------------------------

(g) Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(h) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(i) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

(j) Lock-Up Agreement. The Participant hereby agrees that the Participant will
not, without the prior written consent of the managing underwriter of the
Company’s initial public offering pursuant to a registration statement declared
effective under the Securities Act of 1933, as amended (the “IPO”), during the
period commencing on the date of the final prospectus relating to the Company’s
IPO and ending on the date specified by the Company and the managing underwriter
(such period not to exceed 180 days) (i) lend, offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise dispose of
or transfer, directly or indirectly, any Option Shares held immediately prior to
the effectiveness of the registration statement for the IPO or (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the Option Shares, whether any
such transaction described in clauses (i) or (ii) above is to be settled by
delivery of Option Shares or other securities, in cash or otherwise. The
underwriters in connection with the IPO are intended third-party beneficiaries
of this Section 4(j) and shall have the right, power and authority to enforce
the provisions hereof as though they were a party hereto.

[Remainder of page intentionally left blank; signature page to follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.

 

AFFINION GROUP HOLDINGS, INC.

By:

 

 

Name:

 

Title:

 

 

[Name of Participant]

[Signature Page to Nonqualified Stock Option Agreement]